DETAILED ACTION

Status of Claims

This action is in reply to the amendments filed on 06 May 2022.
Claims 1, 4, 5, 7, 9-12, 16, 23, 34 & 38  have been amended.
Claims 2, 3 have been cancelled.
Claims 13, 17, 18, 21, 22, 24-33, 35-37 & 39-52 have been previously canceled.
Claim 53 is new.
Claims 1, 4-12, 14-16, 20, 23, 34, 38 & 52 are currently pending and have been examined.
The present application is being examined under the pre-AIA  first to invent provisions. 
The Examiner respectfully rescinds the rejected under 35 U.S.C. 112(b) of claims 1-12, 14-16, 20, 23, 34 & 38 in view of the claimed amendments.
The Examiner respectfully rescinds the 35 U.S.C. 103 rejection in view of the claimed amendments.
The Examiner respectfully rescinds the 35 U.S.C. 101 rejection on claims 1, 4-12, 14-16, 20, 23, 34, 38 & 52 in view of the amendments and arguments on pages 10-12.  The claim recites the combination of additional elements of (iv) processing the plurality of training cases, to derive a respective optimized weighting for each factor of the plurality of factors, and for each category, to satisfy or to match the respective validated recommendations optimally, using the rule, and (v) storing the derived respective optimized weightings for the plurality of factors and for each category; (vi) retrieving the stored derived respective optimized weightings for the plurality of factors, and for each category; (vil) receiving from a user terminal inputs relating to each factor of the plurality of factors, and to the categories; (vill) processing the retrieved derived respective optimized weightings for the plurality of factors, and for each category, together with the received inputs relating to each factor of the plurality of factors, and to the categories, using the rule, to generate a recommendation; and (ix) transmitting the recommendation to the user terminal, to provide automated advice.  Although each of the receiving steps analyzed individually may be viewed as mere extra-solution activity, the claim as a whole is directed to a particular improvement in generating a transmitting recommendations. Specifically, the method learns the optimal weighting from the plurality of training cases for the factors and categories to provide an optimized recommendation that is stored and retrieved then reprocessed to generate a recommendation using the optimized weights. This provides a specific improvement over prior systems, resulting in improved recommendation system that generates recommendations based on optimized data.  The claim as a whole integrates human activity into a practical application. Thus, the claim is eligible because it is not directed to the recited judicial exception.
	



Allowable Subject Matter
The following is an examiner's statement of reasons for allowance: The instant application is directed towards providing automated advice. More specifically, the Applicants claim a method, system and computer product for providing automated advice, such as financial advice, the method including the steps of: (i) receiving a plurality of factors for use in providing automated advice, each factor including a defined respective set of categories, and each factor and each category including a respective initial weighting; (ii) receiving a rule for generating a recommendation using the plurality of factors, and the categories, and using the respective weightings of the plurality of factors and the categories, the rule including a set of possible recommendations, such that a generated recommendation is one of the set of possible recommendations; (ii) receiving a plurality of training cases, each training case including inputs relating to each factor of the plurality of factors, and to the categories, and each training case including a respective validated recommendation which is one of the set of possible recommendations; (iv) processing the plurality of training cases, to derive a respective optimized weighting for each factor of the plurality of factors, and for each category, to satisfy or to match the respective validated recommendations optimally, using the rule, and (v) storing the derived respective optimized weightings for the plurality of factors and for each category; (vi) retrieving the stored derived respective optimized weightings for the plurality of factors, and for each category; (vil) receiving from a user terminal inputs relating to each factor of the plurality of factors, and to the categories; (vill) processing the retrieved derived respective optimized weightings for the plurality of factors, and for each category, together with the received inputs relating to each factor of the plurality of factors, and to the categories, using the rule, to generate a recommendation; and (ix) transmitting the recommendation to the user terminal, to provide automated advice. 
Furthermore, Hoffman et al. [US 7,249,080 B1] discloses “The present invention provides investment advice systems. One version of the present invention provides investment advice systems that allow a user to select one or more advisors from a list of investment advisors. According to this version of the invention, the end user can receive advice on a particular transaction either separately from each investment advisor or in consensus. The system offers advice in part on the user's portfolio, tax position and risk profile and in part on the advisors evaluation of current market conditions. Thus, when a user is considering making a transaction, the user can obtain advice that can take into portfolio information including a user's proposed transaction and/or user portfolio information. A user armed with the above-described customized advice can execute a specific transaction and have their portfolio updated to reflect execution of that (those) order(s). In an alternative embodiment, a user's desire to buy or sell a security and/or a need for rebalancing a user's portfolio can generate transaction(s). As a result, the system will generate a buy/sell list (including recommended alternatives) from which a user can select.”
Purcell, JR. [US 2003/0126054 A1] discloses “The present invention provides information to enable investors to see how portfolio plans comprising pluralities of best-diversified portfolios compare in probabilistic measures of prospects and risks for their long-term financial plans and goals, to enable and educate investors to select and stay on most promising portfolio paths for their long-term plans, goals, and priorities. Users are enabled to indicate asset classes or investment categories to be considered for investment portfolios, specify a long-term financial plan including cash flows to and from a portfolio plan in a plurality of years, and specify desires for a portfolio plan to comprise different portfolios for differently taxed funds and different investment periods of the financial plan as the time horizon shortens. Concepts and methods of Modern Portfolio Theory are applied in combination with the specified desires for pluralities of portfolios in a portfolio plan to determine a series of best-diversified portfolio plans; for the long-term financial plan, with each of the series of best-diversified portfolio plans Monte Carlo simulations are run to develop a probability distribution of final wealth at the end of the time horizon of the financial plan. From these analyses, best-diversified portfolio plans are compared graphically in probabilistic measures of long-term results for the plan, on which measures the portfolio plans will standardly rank and compare differently. From the foregoing, investors can obtain, for plans with realistic pluralities of cash flows and portfolios, information and understanding for judging and selecting portfolio plans that offer best prospects for their long-term goals and priorities and for staying with well-selected portfolio plans in the face of short-term volatilities that would frighten less informed investors off course.”
However, in the instant application none of the prior arts of record either individually or in combination teach or suggest  (ii) receiving a plurality of training cases, each training case including inputs relating to each factor of the plurality of factors, and to the categories, and each training case including a respective validated recommendation which is one of the set of possible recommendations; (iv) processing the plurality of training cases, to derive a respective optimized weighting for each factor of the plurality of factors, and for each category, to satisfy or to match the respective validated recommendations optimally, using the rule, and (v) storing the derived respective optimized weightings for the plurality of factors and for each category; (vi) retrieving the stored derived respective optimized weightings for the plurality of factors, and for each category; (vil) receiving from a user terminal inputs relating to each factor of the plurality of factors, and to the categories; (vill) processing the retrieved derived respective optimized weightings for the plurality of factors, and for each category, together with the received inputs relating to each factor of the plurality of factors, and to the categories, using the rule, to generate a recommendation; and (ix) transmitting the recommendation to the user terminal, to provide automated advice.
For these reasons claims 1, 34, 38 & 53 is deemed to be allowable over the prior art of record, and claims 4-12, 14-16, 20 & 23 are allowed by dependency on an allowed claim.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

    

	
 Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Moran [US 6,430,542 B1] teaches a financial planning and advice system that allows and advisor to provide financial advice and simulations to a customer.
Peterson et al. [US7,016,873 B1] teaches an  iterative routine provides an investment recommendation which includes a recommended weighting for each investment held in the investment portfolio; wherein the processor is further programmed to output the investment recommendation; wherein the iterative routine performed by the processor includes an optimization routine, and the iterative routine includes a first step, a second step, and a third step, and the three steps are executed automatically, without any user interaction; wherein the first step provides for running the optimization routine using different sets of predetermined initial weights for each of the possible investments, in an attempt to identify an optimal solution which provides an optimum weight for each investment of the group of the possible investments to be held in the portfolio.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KITO R ROBINSON whose telephone number is (571)270-3921. The examiner can normally be reached M-F 8:30am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anita Coupe can be reached on (571) 270-3614. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov.
Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KITO R ROBINSON/Primary Examiner, Art Unit 3619